872 F.2d 416Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Neil ABRAMSON, Plaintiff-Appellant,v.Ernest W. BALLOU, Judge, Circuit Court for the City ofRoanoke, Defendant- Appellee.
No. 88-2963.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 30, 1989.Decided March 13, 1989.

Neil Abramson, appellant pro se.
Guy Winston Horsley, Jr., Office of the Attorney General of Virginia, for appellee.
Before DONALD RUSSELL, WIDENER, and MURNAGHAN, Circuit Judges.
PER CURIAM:


1
Neil Abramson appeals from the district court's order dismissing his 42 U.S.C. Sec. 1983 action in which he seeks mandamus relief.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Abramson v. Ballou, C/A No. 88-443-R (W.D.Va. Nov. 10, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.